Exhibit 99.5 Scott Wilson Roscoe Postle Associates Inc Suite 501,55 University Avenue, Toronto, ON M5J 2H7 T (416)947-0907 F (416) 947-0395 www.scottwilson.com CONSENT OF QUALIFIED PERSON FILED BY SEDAR March 10, 2010 British Columbia Securities Commission (Principal Regulator) Alberta Securities Commission Manitoba Securities Commission Saskatchewan Securities Commission Ontario Securities Commission Autorité des marches financiers New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities Prince Edward Island Securities Commission of Newfoundland and Labrador Securities Registry Northwest Territories Department of Community Services - Government of Yukon Department of Justice - Government of Nunavut Dear Sirs/Mesdames: Re:New Gold Inc. Press Release dated January 25, 2010 (the “Release”) This letter is being filed as the consent of Richard J. Lambert, P.E., to the use and public filing of the report entitled “Technical Report on the Mesquite Mine, Brawley, California, USA” dated February 26, 2010 (the “Report”) and to the inclusion of the written disclosure of the Report and of extracts from or a summary of the Report in the written disclosure contained in the Release or incorporated by reference therein. I hereby confirm that I have read the Release, including the written disclosure of the Report and of extracts from or a summary of the Report contained in the Release or incorporated by reference therein and that it fairly and accurately represents the information in the Report regarding mineral resources and mineral reserves. Sincerely, (Signed) “Richard J. Lambert” Richard J. Lambert, P.E. Scott Wilson Roscoe Postle Associates Inc.
